DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 10/27/2021.
Claims 1-9, 16-24, 26, and 28-36 are pending.  Claim 10-15, 25, 27 is cancelled.
Claims 16-24 are withdrawn as being drawn to a nonelected invention.
The following rejections for claims 1-9, 26 and 28-36 is modified as necessitated by amendment with response to arguetmsn following. 
This action is FINAL. 
Withdrawn Rejections
	The 35 USC 112b and 35 USC 103 rejection made in the previous office action is withdrawn based upon amendments to the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 8, 30-32 are indefinite over the step of d of claim 8.  In particular the step states that the RNA expression level of PD-L1 that is reduced relative to a second RNA expression level of PDL1 in the human subject at a second time point.  This step is unclear as the step appears to be comparing to a second RNA expression level, but the claims only requires on determination.  Therefore it is not clear if this correlation must be performed or if the claims encompass method steps that do not have a second RNA expression level comparison.  
Claims 9 and 33-36 are indefinite aver steps e and f of claim 9.  In particular in step e there is a mixture of barcoded dscDNA and barcoded dsDNA, however, this not clear as it is not clear if these are the mutated dsDNA molecules of step d.  If they are the same, it is not clear if you make a mixture after steps a to d as in these steps the types are partitioned.  Furthermore, it is not clear if the mutated dsDNA is considered methylated or if the “mutated” comprises other alterations, such as the ones recited in claim 36.  As such it is not clear if “mutated” is only bisulfite conversion of dsDNA or if the claims intends that there are particular mutations that are in the molecules.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 26 and 28-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to detecting a presence, absence or progression of a cancer comprising performing a methylation level on cfDNA and RNA expression level of the set of cancer associated marker regions, and detecting based upon the computer processing.  Further the claims are drawn are drawn to predicting an outcome of an antiPD-1 PDL1 immunotherapy comprising performing a cfDNA methylation level and  RNA expression level, and detecting based upon the computer processing,.
Therefore the claims are drawn to any samples, any cancers, sampling any methylation levels and RNA expression levels.  This is a very large genus and there is no written support to the structures encompassed and the functionality of detection of disease progression or response to immunotherapy.  Although the specification teaches specific embodiments, the claims are drawn to expression levels in any sample type that has encompassed any RNA or methylation.  As shown below, the art teaches that 
	The claims have been amended to measurment in “cancer associated marker genes”.  The genus would include any gene that would have a relationship with cancer.  However, the specification has not described these genes in such a way such that the detection of methylation and RNA expression levels would provide a functionality of detection the presence, absence or progression of cancer.  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.   The specification provides that PDL1 method and expression are negatively correlated (p. 17), however, the specification does not provide that the expression or methylation or alterations of any RNA or DNA in any sample would provide the functionality.  The specification has not provided any critical guidance that the expression or methylation level is functionally the same across samples and rather these samples can be compared to one another.   
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that the identifying characteristics or functional attributes that 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of methylation and RNA expression levels of cancer associated marker genes, encompassed by the broadly claimed invention.
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following.  The reply asserts that the claims have been amended to cf nucleic acid derived from a biofluid for cancer assessment (p. 8-9).  These arguments have been reviewed but have not bee found persuasive.  The claims have been amended to measurment in “cancer associated marker genes”.  The genus would include any gene that would have a relationship with cancer.  However, the specification has not described these genes in such a way such that the detection of methylation and RNA expression levels would provide a functionality of detection the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 26 and 28-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlating methylation, expression amounts and disease. This judicial exception is not integrated into a practical application because the claims require steps of analyzing methylated DNA and RNA expression levels which are considered routine steps for expression analysis and does not provide a step to integrate the judicial exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of assaying and computer 
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of disease/cancer and DNA methylation level/RNA expression level is considered a natural correlation.  The step of providing a sample, determining methylation/RNA expression of the sample are considered a routine and conventional step.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  


Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following.  The reply asserts that the claims not require detection of cf DNA methylation assay and RNA gene expression assay which has not been taught by the recited art (p. 3).  The reply asserts that the claims also includes a physical assay that requires partitioning, barcoding, performing bisulfite conversion and converting (p. 3).
These arguetmsn have been reviewed but have not been found persuasive. 
As noted above these assays are well known in the art and would be routine and conventional to perform multiple assays on known samples.  In particular the reply appears to asserts that partitioning, barcoding and performing bisulfite conversions are physical activities, however, as noted about the specification on p. 14-16 are routine as it is using well known and conventional assays on a naturally occurring sample.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s)  1-7 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Oncotarget Nov 2013 Vol 4 p. 2154)
With regard to Claim 1, Li et al. teaches a method of isolating cfnucleic acid in a fluid sample (p 2162 last paragraph).  Li et al. teaches performing both DNA methylation and RNA expression analysis (Figure 1 p. 2155).  Li et al. teaches that these assays were performed on cf nucleic acid samples (p. 2162 and figure 1). Li et al. 
With regard to claim 2 and 26, Li et al. teaches a method of measuring plasma cell free DNA (2162 last paragraph).
	With regard to claim 3, as Li et al. teaches performing RT pcr, Li teaches a method wherein RNA molecules are transcribed to cDNA molecules (figure 1 and p. 2155).
	With regard to claims 4-7, Li et al. teaches a methylation specific PCR method (p. 2163 1st column).  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, 28, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Oncotarget Nov 2013 Vol 4 p. 2154) in view of Baylin et al. (US Patent Application Publication 20160193239 July 7, 2016, previously cited). 
With regard to claims 8 and 28, Baylin et al. teaches obtaining a biofluid, assaying a methylation assay and a gene expression assay to determine levels of PDL1 for predicting response to anti pd1 antibody or antipd L1 antibody (abstract, para 98-103).  Baylin et al. teaches that the methylation (presence) and RNA expression level is determining by computer processing (para 157-159, 173). Step d only requires predicting the outcome, in particular the correlation of poor outcome is one particular embodiment.  The claims are drawn to other outcomes.  With regard to these outcomes the claims only require computer processing of the DNA methylation and RNA expression.  However, Baylin et al. does not teach that these are performed together in a computer determination.
With regard to claim 8, the art teaches that the artisan can make assessments of the sample based upon the coordination of methylation and expression.  Li et al. 
With regard to claim 30-31, Li et al. teaches a method of measuring plasma cell free dna (2162 last paragraph).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to use the method of Baylin et al. and further determine correlations between the two measurements as taught by Li et al.  The ordinary artisan would have a reasonable expectation of success as Li et al. teaches that these correlations can provide information on progressions of cancer. 

Claims 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over   in view of Li et al. (Oncotarget Nov 2013 Vol 4 p. 2154) in view of Hoon et al. (US Patent Application Publication 2009/0280479 November 12, 2009).
Li et al. teaches a method of isolating cfnucleic acid in a fluid sample (p 2162 last paragraph).  Li et al. teaches performing both DNA methylation and RNA expression analysis (Figure 1 p. 2155).  Li et al. teaches that these assays were performed on cf nucleic acid samples (p. 2162 and figure 1). Li et al. teaches using these correlations to determine based upon statistical analysis (computer processing) an association of a cancer associated marker for the progression of cancer (figure 1, p 2155). 

With regard to claims 29 and 32, Hoon et al. teaches methods of detecting methylation patterns in cfDNA (para 54) and bene mutations (para 123) in samples that include urine (para 15 and 58).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to any of the known sample types, including urine,  to detect changes in methylation and the DNA structure by using the method of Li.  The ordinary artisan would have a reasonable expectation of success as Hoon et al. teaches that methylation patterns and mutations can be detected in urine.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634